KEHOE, Judge.
Appellants, defendants and counterclaim-ants below, bring this appeal from a final judgment dated August 27, 1976, entered by the trial court imposing liability on them, both jointly and severally, for certain brokerage commissions and denying their counterclaims as an offset. We have carefully reviewed the record, heard arguments of the parties’ respective counsel and studied their briefs, and have concluded that no reversible error has been shown. See, e. g., Strate v. Strate, 328 So.2d 29 (Fla.3d DCA 1976); Biscayne Manufacturing Corp. v. Sandav Corp., 323 So.2d 315 (Fla.3d DCA 1975); Fernandez v. Arocha, 308 So.2d 45 (Fla.3d DCA 1975); and Global Aero Service, Inc. v. Lloyd Aereo Boliviano, S.A., 157 So.2d 708 (Fla.3d DCA 1963). Therefore, the final judgment appealed is affirmed.
Affirmed.